UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/A Amendment #1 QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2012 Commission File Number: 000-25301 SIERRA RESOURCE GROUP, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 88-0413922 (I.R.S.Employer Identification No.) 9550 S. Eastern Ave., Suite 253, Las Vegas, NV89123 (Address of principal executive offices) Registrant's telephone number, including area code: (702) 462-7285 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes [X ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Non-accelerated filer [] [] Accelerated filer Smaller reporting company [] [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes [x] No APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of March 31, 2012 the issuer had 301,191,344 issued shares of Common Stock, $0.001 par value. -1- TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Condensed financial statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4T. Controls and Procedures 42 PART II - OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 3. Defaults Upon Senior Securities 56 Item 4. Removed and Reserved 56 Item 5. Other Information Item 6Exhibits 54 SIGNATURES 59 CERTIFICATIONS Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. Certification of Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. -2- PART I FINANCIAL INFORMATION Item 1. Condensed financial statements The accompanying reviewed interim condensed financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the condensed financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2011.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that can be expected for the year ending December 31, 2011. SIERRA RESOURCE GROUP, INC. (An Exploration Stage Company) CONDENSED BALANCE SHEETS March 31, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net TOTAL CURRENT ASSETS Mining Interest TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Embedded derivative liabilities Officer advances Subscribed Shares - Not Issued Note payable TOTAL CURRENT LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Class A Common stock, $0.001 par value: 440,000,000 shares authorized; 301,191,344 and 206,804,004 issued and outstanding at March 31, 2012 and December 31, 2011, respectively Class B Common stock, $0.001 par value: 10,000,000 shares authorized; none issued and outstanding at March 31, 2012 and December 31, 2011, respectively - - Preferred stock, $0.001 par value: 10,000,000 shares authorized; none issued and outstanding at March 31, 2012 and December 31, 2011, respectively - - Common stock subscribed, not issued $.001 par value 13,707,467 and2,200,000 at March 31, 2012 and December 31, 2011, respectively Additional Paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. -3- SIERRA RESOURCE GROUP, INC. (An Exploration Stage Company) CONDENSED STATEMENT OF OPERATIONS For the Three Months Ended December 21, 1992 March 31, (Inception) to March 31, 2012 REVENUE Revenue $
